FILED
                                                      Jan 11 2019, 2:52 pm

                                                           CLERK
                                                      Indiana Supreme Court
                                                         Court of Appeals
                                                           and Tax Court




                      IN THE

Indiana Supreme Court
         Supreme Court Case No. 19S-CR-17

              Brittany Erin Hoak,
              Appellant (Defendant below),

                           –v–

                 State of Indiana,
                Appellee (Plaintiff below).


                Decided: January 11, 2019

          Appeal from the Clark Circuit Court,
       Nos. 10C02-1403-FA-26, 10C02-1711-F5-300
         The Honorable Bradley B. Jacobs, Judge

On Petition to Transfer from the Indiana Court of Appeals,
                    No. 18A-CR-1094



                  Per Curiam Opinion
 Chief Justice Rush, and Justices David and Goff concur.
          Justices Massa and Slaughter dissent.
Per curiam.

  In August 2014, Brittany Hoak pleaded guilty to Class B felony
possession of methamphetamine in case no. 10C02-1403-FA-26 (FA-26).
She was sentenced to 10 years imprisonment, four of which were
suspended to probation. She began her term of probation in May 2017.

  Six months later, Hoak was charged with Level 5 felony possession of
methamphetamine, Level 6 felony possession of methamphetamine, and
Class C misdemeanor possession of paraphernalia in case no. 10C02-1711-
F5-300 (F5-300). The State soon filed a petition to revoke Hoak’s probation.

   Hoak pleaded guilty to the Level 5 felony in F5-300 and admitted to
violating her probation in FA-26. The trial court revoked Hoak’s probation
and imposed her remaining suspended sentence of 294 days in FA-26; it
also sentenced her to three years of incarceration in F5-300.

   In a consolidated appeal, the Court of Appeals affirmed. Hoak v. State,
No. 18A-CR-1094, 2018 WL 4782276 (table) (Ind. Ct. App. Oct. 4, 2018).
The Court of Appeals noted that despite Hoak’s multiple drug-related
contacts with the criminal justice system over many years, “she has yet to
receive court-ordered substance abuse treatment.” Id. at *1. But ultimately
it denied her request for sentence revision under Indiana Appellate Rule
7(B).

   Even when a trial court imposes a sentence within its discretion, the
Indiana Constitution authorizes independent appellate review and
revision of this sentencing decision. See Ind. Const. art. 7, §§ 4, 6;
Eckelbarger v. State, 51 N.E.3d 169 (Ind. 2016). Indiana appellate courts
may revise a sentence if “after due consideration of the trial court’s
decision” they find “the sentence is inappropriate in light of the nature of
the offense and the character of the offender.” Ind. Appellate Rule 7(B).

   Having reviewed the matter, the Court, by majority vote, grants
transfer and remands with instructions to determine whether Hoak is
eligible for substance abuse treatment in a Community Corrections
placement; and if she is eligible, to order half of her sentence to be
executed in Community Corrections. In all other respects, we summarily
affirm the Court of Appeals decision. See Ind. Appellate Rule 58(A).


Indiana Supreme Court | Case No. 19S-CR-17 | January 11, 2019        Page 2 of 3
Rush, C.J., and David and Goff, JJ., concur.
Massa and Slaughter, JJ., dissent, believing that transfer should be
denied.



ATTORNEY FOR APPELLANT
A. David Hutson
Hutson Legal
Jeffersonville, Indiana

ATTORNEYS FOR APPELLEE
Curtis T. Hill, Jr.
Attorney General of Indiana

Angela N. Sanchez
Deputy Attorney General
Indianapolis, Indiana




Indiana Supreme Court | Case No. 19S-CR-17 | January 11, 2019   Page 3 of 3